Freeman, J.,
delivered the opinion of the Court
A petition for rehearing has been presented in this case. The question decided by the Court in the former opinion is, that where land has been sold under a *136decree of a Court, and the purchaser gives his note for the purchase money, and fails to pay, so that the land is ordered to be re-sold by the Court, as a means of enforcing its decrees, by collection of the money bid, such land so sold is not subject to redemption by the original purchaser at the sale. The reason given is, that such a sale is not within the spirit and meaning of our Statutes for redemption of real estate. If such redemption was allowed, then the collection of the purchase money might be indefinitely postponed, as there might be half a dozen failures to pay on so many sales for payment of the amount bid, and each purchaser entitled to redeem within two years, the land never bringing the money because sold subject to redemption, and the creditor likely be compelled at last t.o buy the land for his debt, and hold it ten years before he could receive the money.
However, be all this as it may, we have, in numerous unreported cases, held that the Statutes did not apply to such cases, and see no reason to change or reverse that holding.
The principle of the case in 3 Head, 363, is identical with this, though the reasoning of the Judge delivering the opinion seems to put the case on different grounds from what we have placed it.
The question by repeated decision must be held as settled, and the petition be dismissed.